



COURT OF APPEAL FOR ONTARIO

CITATION: Boehme (Re), 2014 ONCA 389

DATE: 20140512

DOCKET: C57927

Laskin, Pepall and Pardu JJ.A.

IN THE MATTER OF:  RALPH BOEHME

AN APPEAL UNDER PART XX.1 OF THE
CODE

Peter Boehme, appearing in person

P. Burstein,
amicus curaie

Michael Perlin, for the respondent Crown

Melanie de Wit, for the Person in Charge of the Ontario
    Shores Centre for Mental Health

Heard: May 9, 2014

On appeal against the disposition of the Ontario Review
    Board dated, September 25, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The Boards decision is reasonably supported by the evidence.

[2]

Accordingly, the appeal is dismissed.


